The opinion of the court was delivered by
Fenner, J.
This appeal involves the legality and constitutionality of Ordinances Nos. 555 and 3632, C. S., of the Citiy of New Orleans.
The first ordinance makes it the duty of railway companies “to station at each intersection of any street within the city of New Orleans on which street cars are running, at least two minutes before the approach of any of their trains, a watchman, who shall remain on the spot until after the passage of the train, with a red signal flag in the day time, and a red lantern at night time, to signalize the approach of the train.”
The second ordinance inflicts a penalty of fine or imprisoment on any engineer or person in charge of a train who shall violate said ordinance by crossing his train over such streets without being flagged as therein provided.
We are favored with no brief on the part of appellant.
■ We glean from the record, that he attacked the validity of the 'amendatory Ordinance-No. 3632 on the ground of conflietwith Article 30 of the Constitution, which prohibits the amendment of laws by reference to the title, and requires that the act as amended shall be recited in full.
This provision applies only to acts of the General Assembly, and not to ordinances of municipal corporations. Waters vs. Tax Collector, 31 An. 668.
In other respects the ordinances present an exercise of the power expressly granted to the city in its charter “to authorize the use of the streets for horse and steam railroads, and to regulate the same.77We discover nothing in this regulation so unreasonable as to justify our interference with the large discretion vested in municipal corporations in such matters.
Judgment affirmed.